 

Case 15-11874-KG Doc 3975-2 Filed 11/14/18 Page 1 of 3

EKHM

Notice of Confirmation and Effective Date

01 123854709.1

 

 

Case 15-11874-KG Doc 3975-2 Filed 11/14/18 Page 2 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re: Chapter 11

HH Liquidation, LLC, er al.,‘ case No. 15-11874 (KG)

Debtors. Jointly Administered

\/v\./\./\./V\./

 

NOTICE OF (I) ENTRY OF ORDERS (A) CONFIRMlNG PLAN OF
LIQUIDATION FOR HH LIQUIDATION, LLC PURSUANT TO CHAPTER
11 OF THE BANKRUPTCY CODE AND (B) AUTHORIZING THE DISMISSAL
OF THE OPCO DEBTORS’ BANKRUPTCY CASES; (II) OCCURRENCE OF

EFFECTIVE DATES THEREUNDER,' AND §II!) RELATED DEADLINES

TO:(I) THE U.S. TRUSTEE; (II) ALL PARTIES THAT, AS OF THE FILING OF THIS NOTICE, HAVE
REQUESTED NOTICE IN THE BANKRUPTCY CASES PURSUANT TO BANKRUPTCY RULE 2002;
(III) ALL KNOWN HOLDERS OF CLAIMS AND EQUITY INTERESTS AGAINST THE DEBTOR; AND
(IV) ALL KNOWN HOLDERS OF VALID AND UNDISPUTED SECURED, ADMINISTRATIVE AND
PRIORITY CLAIMS AGAINST THE OPCO DEBTORS

PLEASE TAKE NOTICE that on November |`_], 2018 (the “Confirmation Date”), the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) entered: (i) its F indings of Fact,
Conclusions of Law, and Order Una'er Section 1129 of the Bankruptcy Code and Bankruptcy Rule 3020 Confirming
Plan of Liquidation for HH Liquz`dation, LLC Pursuant to Chapter I l of the Bankruptcy Code [Docket No. _] (the
“Conflrmation Order”) and (ii) the Order, Pursuant to Sections 105(a), 305(a), 349, 363, 554 and l 1 12(b) of the
Bankruptcy Code and Bankruptcy Rules 101 7 and 6007, (I) Authorizing the Dismissal of the Opco Debtors ’ Chapter
11 Cases, (II) Authorizing the 0pc0 Debtors to Destroy Their Books and Records, and (111) Granting Certain
Related Relief [Docket No. _] (the “Dismissal Order”). Unless otherwise defined in this notice, capitalized terms
used herein shall have the meanings ascribed to them in the Plan of Liquidation for HH Liquidation, LLC Pursuant
to Chapter 11 of the Bankruptcy Code (including all exhibits thereto and as may be amended, modified, or
supplemented from time to time, the “Plan”), which is attached to the Continnation Order as Exhibit A.

PLEASE TAKE FURTHER NOTICE that pursuant to section ll4l(a) of the Bankruptcy Code, the
provisions of the Plan and the Confmnation Order shall bind: (i) HH Liquidation, LLC (“Holdco”) and its Estate,
(ii) the Plan Debtor, (iii) all Holders of Claims against and Equity Interests in Holdco that arose before or were filed
as of the Effective Date, whether or not Impaired under the Plan and whether or not such Holders accepted the Plan
or received or retained any property under the Plan, and (iv) each person acquiring property under the Plan,

PLEASE TAKE FURTHER NOTICE that the provisions of the Dismissal Order shall bind: (i) the Opco
Debtors and their Estates and (ii) all holders of claims against and equity interests in the Opco Debtors that arose
before or were filed as of the Dismissal Effective Date.

PLEASE TAKE FURTHER NOTICE that both (i) the Effective Date of the Plan and the (ii) Dismissal
Effective Date under the Dismissal Order was November [_], 2018.

 

1 The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, are: HH Liquidation, LLC (f/k/a Haggen Holdings, LLC) (7558), HH Operations, LLC (f/k/a Haggen
Operations Holdings, LLC) (6341), HH Opco South, LLC (f/k/a Haggen Opco South, LLC) (7257), HH Opco
North, LLC (f/k/a Haggen Opco North, LLC) (5028), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC)
(7687), and HH Legacy, Inc. (Uk/a Haggen, Inc.) (4583). The mailing address for each of the Debtors is 26895
Aliso Creek Road, Suite B-lOO3, Aliso Viejo, California 92656.

01 :23854709.1

 

 

 

Case 15-11874-KG Doc 3975-2 Filed 11/14/18 Page 3 of 3

PLEASE TAKE FURTHER NOTICE that any party in interest wishing to obtain a copy of either the
Contirmation Order or the Dismissal Order may obtain such copy: (i) at hgp://www.kccllc.net/haggen or (ii) by
contacting Chad Corazza, Paralegal, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King
Street, Wilmington, Delaware 19801; (302) 576-2604; ccorazza@ycst.com. Copies of the Conlirmation Order and
the Dismissal Order may also be reviewed during regular business hours at the Bankruptcy Court, 824 North Market
Street, Wilmington, Delaware 19801, or may be obtained at the Bankruptcy Court’s website at
hgp://www.deb.uscourts.gov by following the directions for accessing the ECF system on such site.

Administrative Claims Bar Date g§oldco Only[

PLEASE TAKE FURTHER NOTICE that each Holder of an Administrative Claim against Holdco
that arises, accrues or otherwise becomes due and payable during the period from September l, 2018 through
and including the Effective Date, other than a Holder of (a) a Professional Fee Claim or (b) a Claim for U.S.
Trustee Fees, must file with the Bankruptcy Court, and serve on counsel to the Plan Debtor, a Proof of Claim
for such Administrative Claim on or before December [ ], 2018. Such Proof of Claim must include at a
minimum: (i) the name of the Holder of the Administrative Claim; (ii) the amount of the Administrative
Claim; (iii) the basis of the Administrative Claim; and (iv) supporting documentation for the Administrative
Claim. Failure to f`lle and serve such Proof of Claim timely and properly shall result in such Administrative
Claim being forever barred and not enforceable against Holdco, its Estate, the Plan Debtor or their respective
properties or interests in property.

Reiection Damages Bar Date (Holdco On_ly)

PLEASE TAKE FURTHER NOTICE that each Holder of a Claim for damages against Holdco that
arises, accrues or otherwise becomes due and payable upon the rejection of an executory contract or
unexpired lease by Holdco pursuant to the Plan must file with the Bankruptcy Court, and serve on counsel to
the Plan Debtor, a Proof of Claim for such Claim on or before December [ ], 2018. Such Proof of Claim
must include at a minimum: (i) the name of the Holder of the Claim; (ii) the amount of the Claim; (iii) the
basis of the Claim; and (iv) supporting documentation for the Claim. Failure to file and serve such Proof of
Claim timely and properly shall result in such Claim being forever barred and not enforceable against
Holdco, its Estate, the Plan Debtor or their respective properties or interests in property.

 

Professional Fee Claims Bar Date (All Debtors)

PLEASE TAKE FURTHER NOTICE that any Professional of the Debtors or the Committee seeking
allowance by the Bankruptcy Court of a Professional Fee Claim must file its respective final application for
allowance of compensation for services rendered and reimbursement of expenses incurred prior to the
Effective Date on or before December | |, 2018.

Dated: | |, 2018
Wilmington, Delaware

 

YOUNG CONAWAY STARGATT & STROOCK & STROOCK & LAVAN LLP
TAYLOR, LLP Frank Merola
Sayan Bhattacharyya
DRAFT Elizabeth Taveras
Matthew B. Lunn (No. 4119) -and- 180 Maiden Lane
Robert F. Poppiti, Jr. (No. 5052) New York, New York 1003 8-4982
Rodney Square, 1000 N. King Street Telephone: (212) 806-5400
Wilmington, Delaware 19801 Facsimile: (212) 806-6006

Telephone: (3 02) 571-6600
Facsimile: (302) 571-1253

Counsel to the Debtors and Debtors-in-Possession

01 :23854709.1

 

 

